Opinion by
Tilson, J.
Three samples of the imported pencil sharpeners were analyzed by the Government chemist. His report showed the lead content to be 76.1, 77.0, and 76.8 percent, respectively. The examiner under whose supervision the merchandise was passed testified "that lead is the component of chief value.” The pencil sharpeners were therefore held dutiable at 3 cents per pound, but not less than 22)4 nor more than 4b percent ad valorem, under the provision- for “articles or wares not specially provided for, if composed wholly or in chief value of lead, but not plated with platinum, gold, or silver, or colored with gold lacquer, whether wholly or partly manufactured” in paragraph 397 as amended by the United Kingdom Trade Agreement (T. D. 49753). The protest was sustained to this extent.